internal_revenue_service number release date index number -------------------- -------------------------------------------------- -------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ----------------- telephone number --------------------- refer reply to cc psi b02 plr-107635-12 date date legend x -------------------------------------------------- ----------------------- state ------------- dear -------------- this letter responds to a letter from your authorized representative dated date submitted on behalf of x requesting a ruling concerning the qualifying_income exception to the publicly_traded_partnership rules of sec_7704 of the internal_revenue_code x is a limited_partnership organized under the laws of state x through affiliated operating limited_partnerships limited_liability companies or disregarded entities will engage principally in activities that produce qualifying_income under sec_7704 from the exploration development mining or production transportation or marketing of a mineral_or_natural_resource x expects to derive gross_income from the transportation of refined petroleum products and other products to customers engaged in drilling exploration and production and mining activities at the site of such activities x seeks a ruling that its gross_income derived from such activities is qualifying_income under sec_7704 x represents that the substantial majority of the vehicles to be used to provide these services are specially designed and custom-built to deliver products to above-ground tanks and other non- conventional delivery points in remote locations and that substantially_all of the use of those vehicles is to deliver products to customers who are engaged in drilling exploration and production or mining activities those vehicles are ill-suited for and plr-107635-12 normally not used for more conventional types of fuel and lubricant deliveries eg deliveries to retail gas stations x also represents that the services to be provided by x are integral to the exploration production and development of oil gas and coal resources because the exploration development and production of oil gas and coal resources would be significantly curtailed in the absence of such services sec_7704 provides generally that a publicly_traded_partnership shall be treated as a corporation according to sec_7704 the term publicly_traded_partnership means any partnership if interests in the partnership are traded on an established_securities_market or interests in the partnership are readily_tradable on a secondary market or its substantial equivalent sec_7704 exempts from treatment as a corporation any publicly_traded_partnership for any_tax year if the partnership meets the gross_income requirements of sec_7704 for that year and each preceding tax_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirements of sec_7704 for any_tax year if or more of the partnership's gross_income for that year consists of qualifying_income sec_7704 defines qualifying_income to include income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber industrial source carbon dioxide or the transportation or storage of any fuel described in subsection b c d or e of sec_6426 or any alcohol fuel defined in sec_6426 or any biodiesel fuel as defined in sec_40a the senate report accompanying the technical_and_miscellaneous_revenue_act_of_1988 states with respect to marketing of minerals and natural_resources eg oil_and_gas and products thereof the committee intends that qualifying_income be income from marketing at the level of exploration development processing or refining the mineral_or_natural_resource by contrast income from marketing minerals and natural_resources to end users at the retail level is not intended to be qualifying_income for example income from retail marketing with respect to refined petroleum products eg gas station operations is not intended to be treated as qualifying_income s rep no 100th cong 2nd sess plr-107635-12 based solely on the representations made and the facts submitted we conclude that x's gross_income derived from the transportation of refined petroleum products and other products to customers engaged in drilling exploration and production and mining activities at the site of such activities is qualifying_income within the meaning of sec_7704 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion as to whether x is taxable as a partnership for federal tax purposes in addition no opinion is expressed as to whether x meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs special industries enclosure copy of this letter copy for sec_6110 purposes
